     Case 2:19-cv-09557-JAK-RAO Document 59 Filed 01/12/21 Page 1 of 2 Page ID #:775



 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
      NADINE JARRARD, an individual,           No. 2:19-cv-09557-JAK (RAOx)
12
                  Plaintiff,
13                                             ORDER RE JOINT STIPULATION
            vs.                                REGARDING CONTINUING AND
14                                             RESCHEDULING DEPOSITIONS
      G/O MEDIA, INC., and DOES 1 through      BASED ON UNAVAILABILITY OF
15    50, Inclusive,                           COUNSEL (DKT. 58)
16                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-09557-JAK-RAO Document 59 Filed 01/12/21 Page 2 of 2 Page ID #:776



 1          Based on a review of the Joint Stipulation Regarding Continuing and Rescheduling
 2    Depositions Based on Unavailability of Counsel (the “Stipulation” (Dkt. 58)), sufficient
 3    good cause has been shown for the requested relief. Therefore, the Stipulation is
 4    APPROVED. The January 18, 2021 Discovery Cut-Off date shall be continued until
 5    February 15, 2021 solely for the purpose of completing the following open and remaining
 6    discovery: (i) Defendant’s Responses to Plaintiffs Request for Production of Documents
 7    (Set Two) (with responses to be provided by Defendant no later than January 15, 2021);
 8    (ii) the depositions of Nadine Jarrard, Angela Persaud, Steve Thompson, Tom Callahan,
 9    Jim Spanfeller and Michael McAvoy. No other discovery shall be reopened or served.
10    Furthermore, the pretrial deadlines are continued as follows:
11
12                     Event                      Current Date        Continued Date
13      Initial Expert Disclosures            January 18, 2021        February 18, 2021
14      Rebuttal Expert Disclosures           February 1, 2021         March 1, 2021
15      Expert Discovery Cut-Off              February 15, 2021        March 15, 2021
16      Last day to file All Motions February 22, 2021                 March 22, 2021
17      (including discovery motions)

18
19
      IT IS SO ORDERED.
20
21          January 12, 2021
      Date: _______________________                      ___________________________
22                                                       John A. Kronstadt
                                                         United States District Judge
23
24
25
26
27
28
